              Case 2:20-cv-01216-JLR Document 70 Filed 02/12/21 Page 1 of 11




 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10           MICROSOFT CORPORATION,                     CASE NO. C20-1216JLR

11                               Plaintiff,             ORDER GRANTING IN PART
                   v.                                   AND DENYING IN PART
12                                                      ATMEL’S MOTION TO DISMISS
             ATMEL CORPORATION, et al.,
13                                                      PROVISIONALLY FILED
                                                        UNDER SEAL
                                 Defendants.
14

15                                   I.       INTRODUCTION

16        Before the court is Defendants Atmel Corporation and Atmel Global Sales Ltd.’s

17   (collectively, “Atmel”) motion to dismiss Plaintiff Microsoft Corporation’s (“Microsoft”)

18   complaint. (MTD (Dkt. # 29); see also Reply (Dkt. ## 57 (sealed), 64 (redacted)).)

19   Microsoft opposes Atmel’s motion. (Resp. (Dkt. ## 52 (sealed), 62 (redacted)).) Having

20   considered the motion, the parties’ submissions regarding the motion, the relevant

21   //

22   //


     ORDER - 1
                Case 2:20-cv-01216-JLR Document 70 Filed 02/12/21 Page 2 of 11




 1   portions of the record, and the applicable law, 1 the court GRANTS in part and DENIES

 2   in part Atmel’s motion to dismiss.

 3                                     II.    BACKGROUND

 4   A.     Factual Background 2

 5          This breach of contract case stems from a component purchase agreement (the

 6   “CPA”) executed between Microsoft and Atmel on August 12, 2011. (Compl. (Dkt. ## 1

 7   (sealed), 22 (redacted)) ¶ 10.) The CPA governs the sale of certain Atmel components

 8   for incorporation into Microsoft hardware products. (Id. ¶¶ 10-12; 9/28/20 Ohlert Decl.

 9   (Dkt. # 45) ¶ 3, Ex. 1 (Dkt. ## 43 (redacted), 46 (sealed)) (“CPA”).) Exhibit A of the

10   CPA is used to list which components are governed by the agreement, and the parties

11   have amended Exhibit A to include more components as Microsoft has purchased them to

12   be incorporated into new devices. (Compl. ¶ 12.)

13          The CPA includes a covenant not to sue (the “CNS”), which states that Atmel will

14   “not assert against Microsoft . . . a claim of direct or indirect patent infringement arising

15   from the manufacture, sale, import, use, distribution, or other disposal of the Microsoft

16   Device[.]” (Id. ¶ 13; CPA at 6.) The CNS states that it shall last until at least four years

17   from the first delivery of an Atmel component, or two years after the expiration or

18

19
            1
              Microsoft and Atmel both request oral argument. (See MTD at 1; Resp. at 1.) But the
20   court finds oral argument would not be helpful to the disposition of this motion and therefore
     declines to hold oral argument. See Local Rules W.D. Wash. LCR 7(b)(4).
21          2
              For the purposes of a motion to dismiss, the court accepts all well-pleaded allegations in
     the complaint as true and draws all reasonable inferences in favor of the plaintiff. Wyler Summit
22   P’ship v. Turner Broad. Sys., Inc., 135 F.3d 658, 661 (9th Cir. 1998).


     ORDER - 2
                Case 2:20-cv-01216-JLR Document 70 Filed 02/12/21 Page 3 of 11




 1   termination of the CPA, whichever is later. (Id.) In 2014, Atmel and Microsoft agreed

 2   that the CPA would extend until August 12, 2016, and would be automatically extended

 3   on a yearly basis after that, unless either party terminated the agreement. (Compl. ¶ 16.)

 4   Under the CPA, Atmel also agreed to defend and indemnify Microsoft against all claims

 5   that, if true, would establish that an Atmel component infringes on or contributes to

 6   infringement of a third party’s intellectual property right if that component is part of a

 7   covered Microsoft device. (Id. ¶ 19.)

 8          In 2016, Atmel was acquired by Microchip Technology Incorporated

 9   (“Microchip”), which maintains Atmel as a wholly owned subsidiary. (Id. ¶ 5.) In

10   December of 2018, Neodron Ltd. 3 (“Neodron”), Atmel, and Microchip entered into a

11   patent sale and assignment agreement (“PSA”). (Id. ¶ 17.) Through the PSA, Neodron

12   acquired the right to a number of Atmel’s patents. (Id.) As of August 10, 2020, Neodron

13   had sued Microsoft nine times in four jurisdictions for infringing patents that previously

14   belonged to Atmel. (Id. ¶ 18.) All nine of these suits involved alleged infringement

15   arising from Microsoft’s sale and import of devices that incorporate Atmel components

16   purchased under the CPA. (Id.)

17   B.     Procedural Background

18          On August 10, 2020, Microsoft filed its complaint against Atmel and Neodron.

19   (See Compl.) Microsoft brings claims against Atmel for breaching the covenant not to

20   sue, (id. ¶¶ 29-31); the covenant of good faith and fair dealing, (id. ¶¶ 32-36); the duty to

21
            3
              While Microsoft initially named Neodron as a Defendant, it has since dismissed all
22   claims against Neodron with prejudice. (Not. of Dismissal (Dkt. # 67).)


     ORDER - 3
             Case 2:20-cv-01216-JLR Document 70 Filed 02/12/21 Page 4 of 11




 1   defend Microsoft, (id. ¶¶ 37-41); and the duty to indemnify Microsoft, (id. ¶¶ 42-45).

 2   Atmel filed its motion to dismiss on September 29, 2020. (See MTD.) On January 28,

 3   2021, Microsoft dismissed all claims against Neodron with prejudice. (Not. of

 4   Dismissal.)

 5                                     III.   ANALYSIS

 6          Atmel moves to dismiss all claims brought by Microsoft. (See generally MTD.) It

 7   also argues that Microsoft’s response to its motion includes new allegations and

 8   improperly relies on documents not included with Microsoft’s complaint. (See Reply at

 9   2-4.) The court first lays out the appropriate legal standard before addressing which

10   documents it will consider when evaluating Atmel’s motion to dismiss. It then turns to

11   the merits of Atmel’s motion.

12   A.     Legal Standard

13          Federal Rule of Civil Procedure 12(b)(6) provides for dismissal for “failure to

14   state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). When

15   considering a motion to dismiss under Rule 12(b)(6), the court construes the complaint in

16   the light most favorable to the nonmoving party. Livid Holdings Ltd. v. Salomon Smith

17   Barney, Inc., 416 F.3d 940, 946 (9th Cir. 2005). The court must accept all well-pleaded

18   facts as true and draw all reasonable inferences in favor of the plaintiff. Wyler Summit

19   P’ship v. Turner Broad. Sys., Inc., 135 F.3d 658, 661 (9th Cir. 1998). The court,

20   however, is not required “to accept as true allegations that are merely conclusory,

21   unwarranted deductions of fact, or unreasonable inferences.” Sprewell v. Golden State

22   Warriors, 266 F.3d 979, 988 (9th Cir. 2001). “To survive a motion to dismiss, a


     ORDER - 4
              Case 2:20-cv-01216-JLR Document 70 Filed 02/12/21 Page 5 of 11




 1   complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

 2   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

 3   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also Telesaurus VPC, LLC v.

 4   Power, 623 F.3d 998, 1003 (9th Cir. 2010). “A claim has facial plausibility when the

 5   plaintiff pleads factual content that allows the court to draw the reasonable inference that

 6   the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 677-78. Dismissal

 7   under Rule 12(b)(6) can be based on the lack of a cognizable legal theory or the absence

 8   of sufficient facts alleged under a cognizable legal theory. Balistreri v. Pacifica Police

 9   Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).

10   B.     Documents and Allegations Considered

11          As a threshold matter, the court must determine what, if any, documents outside

12   the complaint it will consider in evaluating the motion to dismiss. Atmel contends that

13   Microsoft improperly raises new arguments and inappropriately relies on 13 attached

14   documents.” (See Reply at 2-4; see also 10/7/20 Ohlert Decl. (Dkt. # 54 (sealed))

15   (authenticating 13 exhibits); Dunn Decl. (Dkt. # 53 (sealed)), Exs. 1-13.)

16          Although the scope of review on a motion to dismiss for failure to state a claim is

17   generally limited to the complaint, a court may consider evidence on which the complaint

18   “necessarily relies” if: (1) the complaint refers to the document; (2) the document is

19   central to the plaintiff’s claim; and (3) no party questions the authenticity of the

20   document. Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th Cir. 2010) (quoting

21   Marder v. Lopez, 450 F.3d 445, 448 (9th Cir. 2006)).

22   //


     ORDER - 5
                Case 2:20-cv-01216-JLR Document 70 Filed 02/12/21 Page 6 of 11




 1          In its opposition, Microsoft contends only that its complaint relies on and refers to

 2   the five exhibits that are letters from Microsoft to Atmel tendering claims for defense and

 3   indemnification. (See Resp. at 13 (citing Compl. ¶¶ 20, 39; Dunn. Decl., Exs. 7-11).)

 4   Atmel does not dispute the authenticity of these documents (see generally Reply), and so

 5   the court will consider them. 4 But Microsoft does not submit that its complaint refers to

 6   or relies on the remaining eight exhibits. (See generally Resp.; compare Dunn Decl.,

 7   Exs. 1-6, 12-13, with Compl.) Thus, the court will not consider these eight exhibits while

 8   ruling on Atmel’s motion to dismiss. See Daniels-Hall, 639 F.3d at 998. Similarly, the

 9   court will not consider new allegations raised in Microsoft’s response that have no basis

10   in the complaint. 5 See Schneider v. Cal. Dep’t of Corr., 151 F.3d 1194, 1197 n.1 (9th

11   Cir. 1998) (“In determining the propriety of a Rule 12(b)(6) dismissal, a court may not

12   look beyond the complaint to a plaintiff's moving papers, such as a memorandum in

13   opposition to a defendant's motion to dismiss.”). Thus, the court will only consider

14   Exhibits 7-11 filed with Microsoft’s response. (See Dunn. Decl., Exs. 7-11)

15

16

17
     4
       Atmel argues that the court may not consider these documents because they were not attached
18   to the complaint. (Reply at 2-3 (citing Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012)
     (“When reviewing a motion to dismiss, we consider only allegations contained in the pleadings,
19   exhibits attached to the complaint, and matters properly subject to judicial notice.”)).) But
     neither Atmel’s quoted portion of Akhtar nor other case law suggests a bright line rule that the
20   document must be attached to the complaint. See Daniels-Hall, 639 F.3d at 998 (considering
     document referenced by, but not attached to, complaint); Del Vecchio v. Amazon.com, Inc., No.
     C11-0366RSL, 2012 WL 1997697, at *7 (W.D. Wash. June 1, 2012) (same).
21
            5
              To the extent these new allegations merit further comment from the court, they are
22   discussed in its analysis below.


     ORDER - 6
              Case 2:20-cv-01216-JLR Document 70 Filed 02/12/21 Page 7 of 11




 1   C.     Breach of Covenant Not to Sue

 2          Atmel contends that it cannot have breached the CNS because it has not sued

 3   Microsoft. (MTD at 3-4.) Atmel also argues that, as a matter of law, it “could not have

 4   breached a covenant not to sue by simply selling patents because when the patents were

 5   sold, they were sold to Neodron with all restrictions and encumbrances, known or

 6   unknown.” (Id. at 4 (citing Datatreasury Corp. v. Wells Fargo & Co., 522 F.3d 1368,

 7   1372 (Fed. Cir. 2008) (“[B]ecause the owner of a patent cannot transfer an interest

 8   greater than that which it possesses, an assignee takes a patent subject to the legal

 9   encumbrances thereon.”)).)

10          Microsoft responds that Atmel’s contention that the sale of the patents breached

11   the CNS is a “strawman” of Atmel’s own construction. (Resp. at 1.) Microsoft argues

12   that Atmel not only sold a significant portion of its patent portfolio to Neodron but also

13   provided confidential information and technical support to Neodron to assist in

14   developing theories of infringement and gave Neodron a $3 million loan to ensure that

15   Neodron’s suit would succeed. (Id. at 1, 3-4.) In support of its claim, Microsoft cites

16   cases where courts have found that a party violated a CNS by providing financial support

17   for a third party to sue in its stead. (Id. at 6 (collecting cases).)

18          But Microsoft’s theory of lawsuit-by-proxy exists only in its response to Atmel’s

19   motion, and its complaint makes no factual allegations to support such a theory.

20   (Compare Resp., with Compl.) Microsoft’s complaint does not mention any confidential

21   information, technical support, or financial support Atmel provided to Neodron to ensure

22   the patent litigations occurred. (See generally Compl.) The only allegation in the


     ORDER - 7
             Case 2:20-cv-01216-JLR Document 70 Filed 02/12/21 Page 8 of 11




 1   complaint resembling this theory is that “Atmel sold its patents to Neodron to enable

 2   Neodron [to assert a claim for patent infringement against Microsoft].” (Id. ¶ 30.)

 3   Microsoft has failed to plead sufficient factual content such that the court may draw a

 4   reasonable inference that Atmel is liable for violating the CNS. See Iqbal, 556 U.S. at

 5   677-78. Therefore, the court DISMISSES Microsoft’s claim based on breach of a

 6   covenant not to sue without prejudice and with leave to amend. See Lopez v. Smith, 203

 7   F.3d 1122, 1127 (9th Cir. 2000) (where claims are dismissed under Rule 12(b)(6), the

 8   court “should grant leave to amend . . . unless it determines that the pleading could not

 9   possibly be cured by the allegation of other facts”).

10   D.     Breach of Covenant of Good Faith and Fair Dealing

11          Microsoft’s claim based on a breach of a covenant of good faith and fair dealing is

12   also deficient. Microsoft contends that it is not the sale of the patents that breached the

13   covenant, but “Atmel’s breach of the CPA’s CNS provision and its attempt to circumvent

14   the spirit of the contract.” (Resp. at 9.) According to Microsoft, “Atmel’s actions of

15   actively seeking out, enabling, and financially benefitting from Neodron’s patent

16   infringement lawsuits” are contrary to its reasonable and justified expectations under

17   their contract and frustrates the contract’s purpose. (Id. at 10.) Once again, however,

18   none of Microsoft’s detailed allegations against Atmel regarding its violation of the

19   covenant are contained in its complaint. (See generally Compl.) Microsoft’s complaint

20   alleges that “Atmel orchestrate[d] the sale of its patent to Neodron for the purpose of

21   enabling and encouraging Neodron to sue Microsoft.” (Id. ¶ 34.) It provides no

22   allegations of how Atmel “actively [sought] out, enable[ed], or financially benefit[ed]”


     ORDER - 8
             Case 2:20-cv-01216-JLR Document 70 Filed 02/12/21 Page 9 of 11




 1   from these suits. (See generally id.) The court is not obligated to accept conclusory

 2   allegations, bereft of any supporting details, as true. See Sprewell 266 F.3d at 988. Thus,

 3   the court DISMISSES Microsoft’s claim based on breach of a covenant of good faith and

 4   fair dealing without prejudice and with leave to amend.

 5   E.     Breach of Duties to Defend and Indemnify

 6          Microsoft also brings claims that Atmel breached its duties to defend and

 7   indemnify Microsoft under the CPA. (Compl. ¶¶ 37-45). Atmel contends that

 8   Microsoft’s allegations for these claims are conclusory and provide insufficient notice of

 9   the alleged conduct that breached the duties. (MTD at 7.) Specifically, Atmel argues that

10   the complaint fails to identify which Microsoft devices Neodron accused of infringement

11   and which Atmel components were used in those devices. (Id.)

12          Microsoft’s complaint, however, goes further than Atmel suggests. It alleges that

13   Microsoft provided Atmel with reasonable notice and tendered its defense and

14   indemnification obligations to Atmel for nine patent infringement lawsuits filed by

15   Neodron. (Compl. ¶¶ 19-20, 38-40, 43-45.) Microsoft also identifies the patents at issue

16   in the infringement suits brought by Neodron. (Id. ¶ 18.) Even if this were insufficient,

17   the court has determined that it will consider Microsoft’s communications tendering its

18   defense and indemnification obligations to Atmel. See supra § III.B; (Dunn Decl., Exs.

19   7-11.) These communications put Atmel on notice of the conduct that Microsoft alleges

20   breached the duties of defense and indemnification. One communication provides the

21   exact list of Atmel components used in Microsoft devices that Atmel argues is necessary

22   for a valid claim. (See MTD at 8; Dunn Decl. Ex. 8 at 3 (containing list of “Microchip


     ORDER - 9
             Case 2:20-cv-01216-JLR Document 70 Filed 02/12/21 Page 10 of 11




 1   and Atmel products currently used in the accused Microsoft products”).) Atmel

 2   contends, with no support, that the components on this list are not accused of

 3   infringement in the Neodron litigation. But at this stage, the court only determines if

 4   Microsoft’s claim is facially plausible. See Iqbal, 556 U.S. at 677-78. Microsoft’s

 5   claims for breach of duties to defend and indemnify meet this threshold. Thus, for these

 6   claims, Atmel’s motion is DENIED.

 7   F.     Sealing

 8          Because this order relies on materials filed under seal, the court DIRECTS the

 9   Clerk to provisionally file this order under seal. The court ORDERS counsel for the

10   parties meet and confer regarding which, if any, portions of this order they seek to redact.

11   Counsel must then submit one joint statement or, if they cannot agree on a joint

12   statement, competing statements indicating the portions of the order they seek to have

13   redacted and on what basis. See Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172,

14   1179-80 (9th Cir. 2006). The statement or statements must attach a proposed redacted

15   order that incorporates the redactions requested in the corresponding statement. The

16   parties must file any such statement within 14 days of the date of the filing date of this

17   order. The court will consider the parties’ redaction requests, if any, and then file the

18   order on the docket with any necessary redactions.

19                                    IV.   CONCLUSION

20          For the foregoing reasons, the court GRANTS in part and DENIES in part Atmel’s

21   motion to dismiss (Dkt. # 29).

22   //


     ORDER - 10
             Case 2:20-cv-01216-JLR Document 70 Filed 02/12/21 Page 11 of 11




 1          1.     The court GRANTS Atmel’s motion to dismiss Microsoft’s claim that

 2   Atmel violated the covenant not to sue. This claim is DISMISSED without prejudice and

 3   with leave to amend.

 4          2.     The court GRANTS Atmel’s motion to dismiss Microsoft’s claim that

 5   Atmel violated the covenant of good faith and fair dealing. This claim is DISMISSED

 6   without prejudice and with leave to amend.

 7          3.     The court DENIES Atmel’s motion to dismiss Microsoft’s claim that Atmel

 8   breached the duty to defend.

 9          4.     The court DENIES Atmel’s motion to dismiss Microsoft’s claim that Atmel

10   breached the duty to indemnify.

11          Microsoft shall file an amended complaint, if any, alleging facts that resolve the

12   issues stated herein, no later than 14 days from the filing date of this order.

13          Dated this 12th day of February, 2021.

14

15                                                      A
                                                        JAMES L. ROBART
16
                                                        United States District Judge
17

18

19

20

21

22


     ORDER - 11
